                                                     UNITED STATES DISTRICT COURT
                                                     EASTERN DISTRICT OF NEW YORK
INVESTORS BANK,
                                                       CIVIL ACTION NO. 1:19-cv-6401

                                      Plaintiff,

                       v.
                                                      CONSENT JUDGMENT AGAINST
                                                   DEFENDANTS ABRAHAM TOMLIN AND
                                                     YECHIEL SPREI A/K/A SAM SPREI
OLDEN GROUP, LLC, YECHIEL SPREI
A/K/A SAM SPREI, CHAYA SHERMAN,
ABRAHAM TOMLIN, ABC CORPS 1 to 10,
and JOHN DOES 1 to 10,

                                   Defendants.

               THIS MATTER, having been opened to the Court by Sherman Atlas

Sylvester & Stamelman LLP, attorneys for plaintiff Investors Bank (“Plaintiff”) for the

entry of a judgment against defendants Yechiel Sprei a/k/a Sam Sprei and Abraham

Tomlin in accordance with the terms of a Settlement Agreement and Mutual Release

dated as of November 1, 2020 (the “Agreement”) executed by Plaintiff, Sprei, and

Tomlin, among others, and it appearing that Sprei and Tomlin have consented to the

entry of judgment upon default under the terms of the Agreement, and it further

appearing that Sprei and Tomlin have delivered this Consent Final Judgment pursuant

to the Agreement, and it appearing there is due to Plaintiff as of November 1, 2020 the

sum of $1,283,000, plus interest, late fees, legal fees and other expenses, and for good

cause shown;

               IT IS on this ______             July
                              29th day of _______________, 2021;




                                                   So Ordered: Kiyo A. Matsumoto, USDJ
The undersigned herebY consent to
the form and entrY of this Judgment
SHERMAN WELLS SYLVESTER
& STAMELMAN LLP
Attorneys for Plaintiff
Investors Bank

By
        ANTHONY C. VALENZIANO


LAW OFFICES OF CYNTHIA A. AUGELLO'        P.C,
Attorneys for Defendants


By
        CYNTHIA A. AUGELLO


ABRAHAM TOMLIN


By
     fr. € .[l,u*(,rnr
        Abraham Tomlin


YECHIEL SPREI a/k/a SAM SPREI



B
       Yechiel Sprei



4826-1896-3132, v.1




                                      2
The undersigned hereby oonsent to
the form and entry of this Judgrnent:
                 Ar*9
SHERI\4AN V&TS SYLVESTER
& STAMELMAN LLP
Attorneys fsr Pl,aintiff
Investors Bank


                           ALENZIANO


LAW O'FFICES. OF CYNTHIA A. AUGELLO, P.C.
Attorneys for Defendants


B
                      A.


ABRAI{AM TOMLIN


By i
        Rbnaham Tomlih


YECHIEL SPREI a/k/a SAIvI SPREI




       Yechiel Sprei



4826-1896-3132, v;1




                                        J
